DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
This communication is considered fully responsive to the Amendment filed on 9/9/22.
Applicant’s 9/9/22 arguments with respect to claims have been considered but are moot in view of new ground(s) of rejection.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 6-7, 8-10, 13-14, 15-17 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 7-9, 11, 15-16 and 18 of U.S. Patent No. 10944638 in view of U.S. Patent Publication No. 2018/0270079 A1 to Chamarajnager et al. (“Chamarajnager”) in view of U.S. Patent Publication No. 2019/0342179 A1 to Barnard et al. (“Barnard”) and further in view of U.S. Patent Publication No. 2019/0387458 A1 to Li et al. (“Li”). Although the conflicting claims are not identical, they are not patentably distinct from each other because conflicting claims are in a patent by the same inventive entity (given in table below). Furthermore, where claims in the instant application are broader than the claims of the ‘638 patent, it would have been obvious to one of ordinary skill in the art at the time the invention was made to omit elements when the remaining elements perform as before. A person of ordinary skill could have arrived at the present claims by omitting the details of the ‘638 patent claims. See In re Karlson (CCPA) 136 USPQ 184, decided January 16, 1963 ("Omission of element and its function in combination is obvious expedient if remaining elements perform same function as before"). Furthermore, patent ‘638 did not explicitly claim define “based on the at least one user interaction with the console user interface, a gateway distribution list for the IoT discovery campaign, wherein the console user interface includes a plurality user interface elements that enable a user to select a key value pair and an operator that specifies a relationship between a key and a value of the key value pair, and the gateway distribution list comprises at least one gateway device identified using the key value pair and the operator” (emphasis added). Chamarajnager, Barnard and Li disclose “based on the at least one user interaction with the console user interface, a gateway distribution list for the IoT discovery campaign, wherein the console user interface includes a plurality user interface elements that enable a user to select a key value pair and an operator that specifies a relationship between a key and a value of the key value pair, and the gateway distribution list comprises at least one gateway device identified using the key value pair and the operator” (emphasis added) (see details in prior art rejection of claim 1 below).
instant application #17509448
patent 10944638
claim 1, 8, 15. (claim 1 exemplary)
A system, comprising:
at least one computing device comprising at least one processor; and
a data store comprising executable instructions, wherein the instructions, when executed by the at least one processor, cause the at least one computing device to at least:
identify, based on at least one user interaction with a console user interface generated by a management service (claims 1 & 2 - create an IoT discovery campaign for the plurality of gateways enrolled with the management service), an Internet-of-Things (IoT) protocol selected for an IoT discovery campaign to discover IoT devices that are deployed (onboarding) in an enterprise environment and utilize the IoT protocol;
define (create), based on the at least one user interaction with the console user interface, a gateway distribution list for the IoT discovery campaign (claims 1-2 & 4), wherein the console user interface includes a plurality user interface elements that enable a user to select a key value pair and an operator that specifies a relationship between a key and a value of the key value pair, and the gateway distribution list comprises at least one gateway device identified using the key value pair and the operator (secondary references); and transmit, based on the at least one user interaction with the console user interface (from management service), at least one command (discovery command) that causes the at least one gateway device to discover IoT devices that are deployed in the enterprise environment and utilize the IoT protocol.

claim 2, 9, 16.  (claim 2 exemplary)
The system of claim 1, wherein the at least one command to discover IoT devices comprises instructions for the at least one gateway to broadcast an IoT device discovery beacon message using the IoT protocol so that the IoT device discovery beacon message is available to IoT devices that connect to the at least one gateway using the IoT protocol, wherein the IoT devices respond to the IoT device discovery beacon message by providing corresponding unique IoT device identifiers.

claim 3, 10, 17. (claim 3 exemplary)
The system of claim 1, wherein the instructions, when executed by the at least one processor, further cause the at least one computing device to at least:
receive, by the management service from the at least one gateway device, a list of loT devices discovered by the at least one gateway device.

claim 6, 13, 20. (claim 6 exemplary)
The system of claim 5, wherein the instructions, when executed by the at least one processor, further cause the at least one computing device to at least:
transmit, from the management service to the gateway device, an IoT device enrollment command that instructs the gateway device to permit communication with the subset of Io T devices selected from the list of IoT devices.

claim 7, 14. (claim 7 exemplary)
The system of claim 6, wherein the instructions, when executed by the at least one processor, further cause the at least one computing device to at least:
transmit, from the management service to the gateway device, IoT instructions for an IoT device to perform an IoT capability according to a schedule.

claim 1, 8, 15. (claim 1 exemplary)
A system, comprising:
at least one computing device comprising at least one processor; and
a data store comprising executable instructions for Internet-of-Things (IoT) device onboarding, wherein the instructions, when executed by the at least one processor, cause the at least one computing device to at least:
generate, by a management service, an IoT template based on IoT capabilities for an IoT type, wherein the IoT template comprises an IoT protocol, the IoT type, and IoT instructions for IoT devices of the IoT type;
transmit, from the management service to a respective gateway of a plurality of gateways enrolled with the management service, an IoT device discovery command comprising the IoT template, and instructions for the respective gateway to broadcast an IoT device discovery beacon message using the IoT protocol so that the IoT device discovery beacon message is available to IoT devices that connect to the respective gateway using the IoT protocol, wherein the IoT devices respond to the IoT device discovery beacon message by providing corresponding unique IoT device identifiers;
receive, from the respective gateway, a list of the IoT devices that correspond to the IoT protocol and the IoT type, wherein the list of the IoT devices includes the unique IoT device identifiers of the IoT devices, a respective unique device identifier comprising a manufacturer-assigned serial number or a unique device activation identifier generated by the management service; and
perform an enrollment of an IoT device, the enrollment comprising an IoT device enrollment command that instructs the respective gateway to permit communication with the IoT device.

claim 2, 9 16. (claim 2 exemplary)
The system of claim 1, wherein the instructions, when executed by the at least one processor, further cause the at least one computing device to at least:
create an IoT discovery campaign for the plurality of gateways enrolled with the management service, wherein the IoT discovery campaign specifies the IoT protocol, and IoT protocol communication instructions that enable communications using the IoT protocol.

claim 4, 11, 18. (claim 4 exemplary)
The system of claim 1, wherein the instructions, when executed by the at least one processor, further cause the at least one computing device to at least:
transmit, from the management service to the respective gateway, an IoT type discovery command, the IoT type discovery command comprising instructions for the respective gateway to generate a list of IoT types corresponding to IoT devices connected to the respective gateway; and receive, from the respective gateway, the list of loT types.

claim 7. 
The system of claim 1, wherein the IoT instructions cause the IoT devices of the IoT type to perform an IoT capability according to a schedule.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2018/0270079 A1 to Chamarajnager et al. (“Chamarajnager”) in view of U.S. Patent Publication No. 2019/0342179 A1 to Barnard et al. (“Barnard”) and further in view of U.S. Patent Publication No. 2019/0387458 A1 to Li et al. (“Li”).
As to claim 1, Chamarajnager discloses a system (Chamarajnager: fig 1-5, [0023; 63; 44-46]: systems and methods for remotely managing a proxy device through a gateway  and terms “proxy device” and “IoT device” are synonymous [0023] … fig 3 … console for remotely managing a proxy device (see [0023] - IoT devices) through a gateway can include GUI associated with management server 120 … administrator can access console GUI through any type of computing device that includes browser [0063] … administrator component 122 can be dedicated to particular enterprise or group of enterprises (IoT devices that are deployed in an enterprise environment), enrollment component 121 can be shared across multiple enterprises … organizational group 123 can include data representing group of devices 110 130 140 (see [0023] - IoT devices) … may be located in particular geographic area such as office space, user’s home or even particular floors, rooms or portions of home … that include proxy devices 140 (see [0023] - IoT devices) and gateways 1130  [0044-46]), comprising:
at least one computing device comprising at least one processor; and a data store comprising executable instructions, wherein the instructions, when executed by the at least one processor (Chamarajnager: fig 1 & 3-5, [0022-49]: … medium, include RAM and ROM or other memory, containing instructions that are executed by processor [0026]), cause the at least one computing device to at least:
identify, based on at least one user interaction with a console user interface generated by a management service (Chamarajnager: fig 1 & 3-5, [0022-49; 63-81]: fig 4-5 … user can access details associated with each job (campaign) or each set of proxy devices 140 (see [0023] - IoT devices) using edit buttons 480 direct user to separate page of GUI (based on at least one user interaction with a console user interface) includes options for adding or removing or altering functionality from job (campaign) [0074] … management server 120 receives instructions from administrator to automatically create script (generated by a management service) that performs functions requested by administrator requesting information regarding proxy devices (identify) from the management agent of gateway [0077]), 
an Internet-of-Things (IoT) protocol selected for an IoT discovery campaign to discover IoT devices that are deployed in an enterprise environment and utilize the IoT protocol (Chamarajnager: fig 1 & 3-5, [0022-49; 63-81]: … plugins 134 can be provided to management server 120 by customer of OEM that manufactures associated proxy devices … console allows customer to upload custom plugins for association with device types, specific proxy devices 140 (see [0023] - IoT devices) or gateways 130 [0038] … gateway 130  … ping (discover) all available proxy devices within range, requesting response from each proxy device responding by providing appropriate identification information  (see with [0023; 63;44-46] - IoT discovery campaign to discover IoT devices that are deployed in an enterprise environment) [0052] … OEM plug-in compatible with that OEM’s proxy devices  … management server 120 can determine or receive instructions specifying which OEM plugin(s) should be delivered to gateway … plugin 134 can reformat command(s) such that the relevant proxy device 140 will be able to carry out the command (see with [0059] - an Internet-of-Things (IoT) protocol selected … and utilize the IoT protocol) … plugin executes scripts identifying action requested by command, correlates action to action available to relevant proxy device, rewrites command or portion of command to apply to correlated action of proxy device (an Internet-of-Things (IoT) protocol selected … … and utilize the IoT protocol) [0053; 58] …  for example, command sent by management server 120 can request that every thermostat  proxy device 140 in household be turned off when particular user device 110 not geographically located in household (see with [0023; 59; 63;44-46] - IoT discovery campaign to discover IoT devices that are deployed in an enterprise environment) … gateway can identify each thermostat proxy device 140 connected to household’s gateway (discover IoT devices that are deployed in an enterprise environment)  … the gateway can utilize thermostat plugin to process command(s), the plugin reformats command such that it accords with a protocol, operating system or other capabilities of the proxy device (an Internet-of-Things (IoT) protocol selected … … and utilize the IoT protocol)  [0059]).
Chamarajnager did not explicitly disclose define, based on the at least one user interaction with the console user interface, a gateway distribution list for the IoT discovery campaign, wherein the gateway distribution list comprises at least one gateway device that is deployed in the enterprise environment (emphasis added).  
Specifically, Chamarajnager did not explicitly disclose define, based on the at least one user interaction with the console user interface, a gateway distribution records for the IoT discovery campaign, wherein the gateway distribution records comprises at least one gateway device that is deployed in the enterprise environment (Chamarajnager: fig 1 & 3-5, [0022-49; 63-81]:  fig 4-5 … user device 110 GUI 420 provides functionality for both creating (define) jobs (campaigns) and controlling proxy devices 140 (see [0023] - IoT devices) on individual or group basis (such as distribution list) (based on the at least one user interaction with the console user interface) … selecting “all devices” displays page of GUI that lists all available proxy devices 140 and provides individual control over each (define, based on the at least one user interaction with the console user interface, lists all available proxy devices for the IoT discovery campaign) [0070] … for example, management server 120 can access records that associated gateways 130 and proxy devices 140 controlled by those gateways 130 and if stored record is unavailable or needs to be updated or confirmed (define), pings the management agent installed on gateway(s) and requests list of proxy devices controlled by gateway(s) and cause gateway(s) to confirm an available connection to proxy devices 140 (see with [0070] - define, based on the at least one user interaction with the console user interface, a gateway distribution records for the IoT discovery campaign, wherein the gateway distribution records comprises at least one gateway device that is deployed in the enterprise environment) [0076]).
Nonetheless, Chamarajnager did not explicitly disclose define, based on the at least one user interaction with the console user interface, a gateway distribution list for the IoT discovery campaign, wherein the gateway distribution list comprises at least one gateway device that is deployed in the enterprise environment (emphasis added).  
Barnard discloses define, based on the at least one user interaction with the console user interface, a gateway distribution list for the IoT discovery campaign, wherein the gateway distribution list comprises at least one gateway device that is deployed in the enterprise environment (emphasis added) (Barnard: fig 1-11, [0003-46; 88-211]: fig 5-11 … discovery and management of IoT devices [109-116] … placing tasks in tasks list 502 may trigger or otherwise cause proxy servers 312 to begin discovery … alternatively or additionally, discovery may be manually triggered or automatically triggered e.g. begin once per day at a particular time (scheduled) (see with series of guided GUI widgets [0035;38; 43; 45; 148] - define, based on the at least one user interaction with the console user interface …)  [0095] … configuration items is shorthand for any physical or virtual device or application or service remotely discoverable or managed by computational instance 322 represented in a configuration management database (CMDB) [0086] … data storage includes any form of database … various data structures include tables, arrays, lists, trees and tuples [0061]  … each device, application, service and relationship may be referred to as a configuration item (see with [0109-116]- such as IoT devices and/or gateways) and process of defining configuration items is referred to as discovery  and may be facilitated at least in part by proxy servers (gateways) 312 [0088] … proxy servers may transmit probes to various devices, applications and services that may respond to provide information regarding discovered configuration items to CMDB for storage and represent the environment of the managed network 300 (see with [86;61] - wherein the gateway distribution list comprises at least one gateway device that is deployed in the enterprise environment) [0091] … task list 502 represents a list of activities (campaign) that proxy servers 312 perform on behalf of computational instance 322 and as discovery takes place, task list 502 (campaign) is populated (see with [0109-116] - define … a gateway distribution list for the IoT discovery campaign) [0092] .. to facilitate discovery, proxy servers 312 may be configured with information regarding one or more subnets in managed network … for instance, IP address range of subnet and computational instance stores this information in CMDB and places tasks in tasks list 502 for discovery of devices at each of these addresses  (see with [86;61] - wherein the gateway distribution list comprises at least one gateway device that is deployed in the enterprise environment) [0093]).
Chamarajnager and Barnard are analogous art because they are from the same field of endeavor with respect to IoT discovery.
Before the effective filing date, for AIA , it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Barnard into the system by Chamarajnager.  The suggestion/motivation would have been to provide a gateway that may discover and control IoT devices using different proprietary protocols supported by different IoT devices (Barnard: [110-113]).  
Chamarajnager and Barnard further disclose transmit, based on the at least one user interaction with the console user interface, at least one command that causes the at least one gateway device to discover IoT devices that are deployed in the enterprise environment and utilize the IoT protocol (Bernard: fig 1-11, [0003-46; 88-211]: fig 5-11 … device discovery may proceed in one or more phases … placing tasks in task list may trigger (see with [0109-116]- IoT device discovery command), automatically or manually or by gateway logic (see with series of guided GUI widgets [0035;38; 43; 45; 148] - transmit, based on the at least one user interaction with the console user interface …), a gateway to begin discovering devices or update or adjust its ongoing device discovery efforts (at least one command that causes the at least one gateway device to discover IoT devices that are deployed in the enterprise environment) [0123-124] … gateway receives program logic e.g. as a task via task list that contains routines or scripts executed on gateway and may be configured with descriptions, properties and/or capabilities of devices on managed network (IoT device discovery command  … and utilize the IoT protocol) so that discovery and orchestration involving device(s) can be performed [0120]  … gateway may receive tasks (IoT device discovery command) and, in response, gateway transmits commands and/or queries to various devices in network (utilize the IoT protocol) and provide information regarding discovered devices to CMDB for storage and digital representation [0118]  … realizing gateway is not configured to communicate via proprietary protocol, computational instance generates new task for gateway containing new or update to local program to run on gateway … that allows gateway to become configured to engage a specific component using a specific protocol, e.g. via proprietary protocol (utilize the IoT protocol) … then, once, gateway can effectively communicate, it may send follow-up command to device to send a list of its state and capabilities (IoT device discovery command  … and utilize the IoT protocol) [0158;160; 209-210] … fig 10-11 processes may be carried out by any types of devices or device subsystems and simplified or combined with features described herein [0196-197; 204-205] … device discovery may be highly configurable procedure having more or fewer steps, iterations, protocols and operations each in connection with any number of devices on a specified network may vary and be customized [0161-162]).
Same motivation applies as mentioned above to make the proposed modification.
Chamarajnager did not explicitly disclose define, based on the at least one user interaction with the console user interface, a gateway distribution list for the IoT discovery campaign, wherein the console user interface includes a plurality user interface elements that enable a user to select a key value pair and an operator that specifies a relationship between a key and a value of the key value pair, and the gateway distribution list comprises at least one gateway device identified using the key value pair and the operator (emphasis added).
Li discloses define, based on the at least one user interaction with the console user interface, a gateway distribution list for the IoT discovery campaign (Li: fig 12-19, [0120-; 298-435; 538]: ... processor may run application-layer programs e.g. browsers (based on the at least one user interaction with the console user interface) [0523] ... processor may be couple to peripherals including modules including ... internet browsers and the like ... a node connected to components, modules or systems of such apparatuses or devices via interconnect interfaces (based on the at least one user interaction with the console user interface) [0532] ... an ad hoc provider deploys multiple ad hoc service entity (aSLE) e.g. gateway(s) aSLE 806 808 ... functionality in fig 8 may be executed on processor of nodes of M2M network e.g. server, gateway, device or other computer system [0120-122]  ... discover ID list may be predefined (define, based on  ...) ... by  service provider via accessing an ad hoc service certification web site or manually by  service provider before deploying ad hoc service (define, based on the at least one user interaction with the console user interface ...) ... may be defined i.e. IDs that have been used, requirements such as accessing priority, time or resource allocation, etc or contexts about the discoveree such as service expiration time, revision, etc (define a gateway distribution list for the IoT discovery campaign) [0219-226]),
wherein the console user interface includes a plurality user interface elements that enable a user to select a key value pair and an operator that specifies a relationship between a key and a value of the key value pair (Li: fig 12-19, [0120-226; 298-435; 538]: discoverer ID a locally unique aSLE ID for discoveree may be defined, for example, via preconfigured ...  or manually (wherein the console user interface includes a plurality user interface elements that enable a user to select ...) ... or self-selected from the Discoverer ID [0230-263] ... both discoveree(s) and disoverer(s) may be configured with multiple pairs of public-private keys [218] ... key may be used by discoveree to encrypt "to be discovered" message which can be decrypted only by discoverers sharing the same key ensuring end-end security at service layer for discovery messages [0211] ... the discoveree i.e. sender may use its private key for digital signature included in the "to be discovered" i.e. receiver with discoveree's public key which is either preconfigured or transmitted with message (see with [0523;532;120-121, 0219-226] - ... enable a user to select a key value pair and an operator that specifies a relationship between a key and a value of the key value pair ) [0216]), 
and the gateway distribution list comprises at least one gateway device identified using the key value pair and the operator (emphasis added) Li: fig 12-19, [0120-226; 298-435; 538]: both discoveree(s) and disoverer(s) may be configured with multiple pairs of public-private keys [218] ... key may be used by discoveree to encrypt "to be discovered" message which can be decrypted only by discoverers sharing the same key ensuring end-end security at service layer for discovery messages (the gateway distribution list comprises at least one gateway device identified using the key value pair ...) [0211] ... discoverer ID a locally unique aSLE ID for discoverer may be defined (the gateway distribution list comprises at least one gateway device identified using the key value pair and the operator) [0230-236] ... discoveree ID with a locally unique service layer entity ID i.e. unique to different SLEs on node unique IP address (the gateway distribution list comprises at least one gateway device identified using the key value pair and the operator) [0160]).
Chamarajnager, Barnard and Li are analogous art because they are from the same field of endeavor with respect to IoT discovery.
Before the effective filing date, for AIA , it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Barnard into the system by Chamarajnager and Barnard.  The suggestion/motivation would have been to provide mechanisms  for discovering ad hoc Service Layer Entities (aSLEs) deployed to support IoT service in a distributive self-organized system (Li: abstract).
As to claim 3, Chamarajnager, Barnard and Li disclose receive, by the management service from the at least one gateway device, a list of loT devices discovered by the at least one gateway device (Bernard: fig 5-11, [0003-46; 88-211]: … in response, gateway receives follow-up response containing state and capabilities that is helpful to gateway in managing device and in language gateway is (now) configured to support e.g. list of components that may be measured and controlled in device via proprietary protocol [0160] … as devices are discovered, task list may be populated and gateway repeatedly queries task list to obtain next task [0119] and see figs 7A-E example records (lists) of data fields of discovered states and capabilities that includes “Type” and “Script” (IoT protocol) [0175] … under any of these scenarios, batching the information and/or digital representation to computational instance allows gateway to both effectively manage and deliver digital representations of those devices to computation instance [0167] … by accessing, by way of proprietary protocol, the particular device, and obtaining, by way of the proprietary protocol, the configuration state and information and, additionally configured to transmit to computation instance the configuration state and information [0210-211]).
For motivation, see rejection of claim 1.
As to claim 4, Chamarajnager, Barnard and Li disclose update, by the management service, the console user interface to display the list of IoT devices, wherein a respective IoT device is displayed along with an indication of a device identifier, a device type, and a device enrollment status (Chamarajnager: fig 1-5, [0001-5; 0006-81]: … user device can request information from gateway 130, such as request for status update on one or more proxy devices 140 (update, by the management service, the console user interface to display the list of IoT devices …) [0042] … identification can be sent as part of auto-discovery (indication of a device identifier) [0051]  … for each enrolled gateway, GUI can show all proxy devices connected to the gateway and include detailed information regarding proxy devices (IoT devices) such as their location, device type, operating system type, current status, and any other relevant information (see with [0051] - such as identifier) (see with [0042] - wherein a respective IoT device is displayed along with an indication of a device identifier, a device type, and a device enrollment status) [0064] … GUI presents user with various options for creating new jobs … can select proxy devices based on associated organizational group, platform type, device type, or manually select devices on individual basis via drop-down menus … console GUI can include “select conditions”, for example, “by device type” … receiving job from console, management server can check that selected gateway(s) have appropriate plugin(s) for processing commands to one or more particular proxy devices and, if not, server delivers plugin(s) such as in fig 2 [0065-68]).
For motivation, see rejection of claim 1.
As to claim 5, see similar rejection to claim 4 where the system is taught by the system.
As to claim 5, Chamarajnager, Barnard and Li further disclose update, by the management service, the console user interface to display the list of IoT devices and a user interface element that enrolls a subset of IoT devices selected from the list of loT devices, wherein a respective IoT device is displayed along with a device identifier and a device selection element (Chamarajnager: fig 1-5, [0001-5; 0006-81]: … user device can request information from gateway 130, such as request for status update on one or more proxy devices 140 (update, by the management service, the console user interface to display the list of IoT devices …) [0042] … identification can be sent as part of auto-discovery (indication of a device identifier) [0051]  … for each enrolled gateway, GUI can show all proxy devices connected to the gateway and include detailed information regarding proxy devices (IoT devices) such as their location, device type, operating system type, current status, and any other relevant information (see with [0051] - such as identifier) [0064] … GUI presents user with various options for creating new jobs … can select proxy devices based on associated organizational group (subset), platform type (subset), device type (subset), (a user interface element that enrolls a subset of IoT devices selected from the list of loT devices) or manually select devices on individual basis (subset) via drop-down menus (wherein a respective IoT device is displayed along with a device identifier and a device selection element) … console GUI can include “select conditions”, for example, “by device type” (wherein a respective IoT device is displayed along with a device identifier and a device selection element) … receiving job from console, management server can check that selected gateway(s) have appropriate plugin(s) for processing commands to one or more particular proxy devices and, if not, server delivers plugin(s) such as in fig 2 [0065-68]).
For motivation, see rejection of claim 1.
As to claim 6, see similar rejection to claims 4-5.
As to claim 6, Chamarajnager, Barnard and Li further disclose transmit, from the management service to the gateway device, an IoT device enrollment command that instructs the gateway device to permit communication with the subset of IoT devices selected from the list of IoT devices (Chamarajnager: fig 1-5, [0001-5; 0006-81]: … command(s) can include executable instructions to gateway to be executed by one or more plugins on gateway, determining the proxy device (types) to which command(s) should be applied (see with [65-68] - IoT device enrollment command that instructs the gateway device to permit communication with the subset of IoT devices selected from the list of IoT devices) … plugin recognizes command(s) and uses protocol(s) defined for the proxy device(s) (such as IoT protocol(s)) [0077; 79; 78] … management server includes components for enrolling and gateway confirms compliance … during enrollment token provided to device indicating authentication and permissions to enroll and communication, token with information regarding how to access and communicate (see with [65-68] - IoT device enrollment command that instructs the gateway device to permit communication with the subset of IoT devices selected from the list of IoT devices) … determines appropriate plugins for gateways and proxy devices [0043-46] … … GUI presents user with various options for creating new jobs … can select proxy devices based on associated organizational group (subset), platform type (subset), device type (subset), (subset of IoT devices selected from the list of IoT devices) or manually select devices on individual basis (subset) via drop-down menus (subset of IoT devices selected from the list of IoT devices) … console GUI can include “select conditions”, for example, “by device type” (subset of IoT devices selected from the list of IoT devices) … receiving job from console, management server can check that selected gateway(s) have appropriate plugin(s) for processing commands to one or more particular proxy devices and, if not, server delivers plugin(s) such as in fig 2 [0065-68]).
For motivation, see rejection of claim 1.
As to claim 7, Chamarajnager, Barnard and Li disclose transmit, from the management service to the gateway device, IoT instructions for an IoT device to perform an IoT capability according to a schedule (Chamarajnager: fig 1 & 3-5, [0022-49; 63-81]: …  for example, command sent by management server 120 can request that every thermostat  proxy device 140 in household be turned off when particular user device 110 not geographically located in household (transmit, from the management service to the gateway device, IoT instructions for an IoT device to perform an IoT capability) … gateway can identify each thermostat proxy device 140 connected to household’s gateway (discover IoT devices that are deployed in an enterprise environment)  … the gateway can utilize thermostat plugin to process command(s), the plugin reformats command such that it accords with a protocol, operating system or other capabilities of the proxy device (IoT instructions for an IoT device to perform an IoT capability)  and if proxy device 140 to a which command applies is not connected, the command can be scheduled as a job for future execution at gateway 130 (IoT instructions for an IoT device to perform an IoT capability according to a schedule) [0059]).
For motivation, see rejection of claim 1.
As to claims 8, 10-14, see similar rejection to claims 1, 3-7, respectively, where the medium is taught by the system.
As to claims 15, 17-20, see similar rejection to claims 1, 3-6, respectively, where the method is taught by the system.
Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2018/0270079 A1 to Chamarajnager et al. (“Chamarajnager”) in view of U.S. Patent Publication No. 2019/0342179 A1 to Barnard et al. (“Barnard”), U.S. Patent Publication No. 2019/0387458 A1 to Li et al. (“Li”) and further in view of EP Patent Publication No. 3496357 A1 to Farooq et al. (“Farooq”).
As to claim 2, Chamarajnager, Barnard and Li disclose the system of claim 1.
For motivation, see rejection of claim 1.
Chamarajnager did not explicitly disclose wherein the at least one command to discover IoT devices comprises instructions for the at least one gateway to broadcast an IoT device discovery beacon message using the IoT protocol so that the IoT device discovery beacon message is available to IoT devices that connect to the at least one gateway using the IoT protocol, wherein the IoT devices respond to the IoT device discovery beacon message by providing corresponding unique IoT device identifiers (emphasis added).
Farooq discloses wherein the at least one command to discover IoT devices comprises instructions for the at least one gateway to broadcast an IoT device discovery beacon message using the IoT protocol so that the IoT device discovery beacon message is available to IoT devices that connect to the at least one gateway using the IoT protocol, wherein the IoT devices respond to the IoT device discovery beacon message by providing corresponding unique IoT device identifiers (emphasis added) (Farooq: fig 1-14, [0033-70]: fig 1 & 3-8 & 11-14 … fig 3 … interoperability framework 300 is typically implemented by a gateway device … networked device discovery and registration module 310 tasked with discovery, on-boarding, commissioning, binding of networked devices [0036] … at gateway device instructing communication stack to broadcast a discovery request message under its respective protocol with gateway device (instructions for the at least one gateway to broadcast an IoT device discovery beacon message using the IoT protocol) and receiving network protocol-respective resource data from one or more networked devices in reply and processing and storing each received resource data into a network protocol-respective URI format in device information base mapping the network protocol-respective URI of a discovered resource to a URI format (so that the IoT device discovery beacon message is available to IoT devices that connect to the at least one gateway using the IoT protocol) and translating heterogenous data communications between source and destination application layer messages according to the device information base and URI [0027] … any resource in any network can be uniquely identified by each URI (wherein the IoT devices respond to the IoT device discovery beacon message by providing corresponding unique IoT device identifiers) during resource discovery and registration, information stored includes communication standard, network layer address, application end point/port number, transport protocol and application layer protocol and URI format identifies resources and encodes some of their attributes and interfaces (wherein the IoT devices respond to the IoT device discovery beacon message by providing corresponding unique IoT device identifiers) [0037] … example Zigbee switch operating under respective home automation profile and sending network command to turn on networked light unit 104(3) and switch and light devices 104(3-5) use different communication standards 340(1-2) … interoperability framework passes command through translation module 330 at gateway … mapping logic module 331 extracts network information etc and real URI of destination resource 104(3) invoked and URI mapping 332 corresponding to source device 104(5) … translation module 330 maps source to destination instructs Thread network protocol stack 340(2) at gateway corresponding to target device 104(3() and Zigbee switch 104(3) command reaches Thread light 104(3) and light 104(3) acts on command (so that the IoT device discovery beacon message is available to IoT devices that connect to the at least one gateway using the IoT protocol) [0039]).
Chamarajnager, Barnard, Li and Farooq are analogous art because they are from the same field of endeavor with respect to IoT interoperability.
Before the effective filing date, for AIA , it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Farooq into the system by Chamarajnager, Barnard and Li.  The suggestion/motivation would have been to provide frameworks for IoT interoperability (Farooq: [0011]) using protocol-respective URIs of discovered resources to enable heterogeneous data communications between networked devices (Farooq: [0014]).
As to claims 9 and 16, see similar rejection to claim 2 where the medium and method, respectively, is/are taught by the system.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNE SISON whose telephone number is (571)270-5693. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUNE SISON/Primary Examiner, Art Unit 2455